Citation Nr: 0739088	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for genu varum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969, and from     January 1984 to January 1987.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which determined that new and material 
evidence had not been received to reopen previously denied 
claims for service connection for bilateral pes planus and 
genu varum.  

In September 2004, the veteran testified at a hearing at the 
St. Louis, Missouri RO before the undersigned Veterans Law 
Judge (VLJ) of the Board (a "Travel Board" hearing).  A 
transcript of this proceeding is of record.  

Thereafter, in February 2005, the Board issued a decision 
granting the veteran's petitions to reopen, and remanded the 
underlying claims for service connection on the merits for 
further development and consideration.  A November 2005 RO 
rating action then awarded service connection for bilateral 
pes planus, with plantar fasciitis and calcaneal spurs.  
There remains for appellate review the claim for service 
connection for genu varum, as distinct from the 
aforementioned disability  of the feet.


FINDINGS OF FACT

1.	Service connection was previously granted for residuals of 
a contusion and hemarthrosis of the left knee, which was 
evaluated on the basis of instability.         In a more 
recent rating decision, the RO has also granted service 
connection for degenerative joint disease, left knee, rated 
according to limitation upon motion.  

2.	The competent and probative medical evidence establishes 
that in all likelihood      the veteran has genu varum that 
is etiologically related to his existing osteoarthritis of 
the knees. 
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
genu varum of the left knee is proximately due to or the 
result of his service-connected osteoarthritis of the             
left knee.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002);                38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

2.  Genu varum of the right knee is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board has determined that the grant 
of service connection for genu varum is warranted.  Whereas 
this outcome represents a full grant of the benefit sought on 
appeal, provided even that any error was committed with 
respect to compliance with the VCAA's duty to notify and 
assist, that constituted no more than harmless error and will 
not be further discussed.  Cf. Bernard v. Brown,              
4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed,             20 Vet. App. 537 
(2006), reaffirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with a claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

It further warrants mention in this regard only that through 
its correspondence  dated in March 2006, the RO has informed 
the veteran of the holding in the Dingess/Hartman decision, 
and thus, it may be reasonably concluded that he has received 
the necessary notice concerning the downstream disability 
rating and effective date elements of his claim.

Background

During the veteran's initial period of active duty service, 
treatment records indicate that a September 1965 review 
examination was essentially normal.  (A service entrance 
examination report is not on file.)  A May 1967 record 
reflects that he sustained a left knee injury in a fall, 
requiring use of a cast for several weeks.       An x-ray was 
within normal limits.

The report of a March 1970 VA medical examination states a 
diagnosis, in part,          of genu varum, moderate.  There 
was also present mild suprapatellar crepitation on motion of 
the left knee.  An x-ray examination of both knees did not 
reveal demonstrable evidence of bone or joint pathology.

A June 1970 RO rating decision granted service connection for 
residuals of a contusion and hemarthrosis (i.e., bleeding 
into the joint spaces) of the left knee. 
However, the RO denied the veteran's original claims for 
service connection          for genu varum, and pes planus, 
because these were deemed constitutional or developmental 
abnormalities not formally recognized as a disability.

On a November 1980 VA examination, the diagnosis was in part, 
contusion and hemarthrosis left knee, service era, with 
residium of laxity left lateral collateral ligament.  It was 
then observed that a left knee x-ray was normal.

SMRs pertaining to his subsequent period of service, include 
a May 1983 report preceding his reentrance on active duty 
which noted the history of left knee injury, and that a 
current x-ray of the knee revealed no pathology.  The 
impression was that of genu varum.  It was considered that 
the veteran should not have future difficulty with sustained 
strenuous activity.

The veteran's December 1986 military separation examination 
report provides a diagnosis amongst other conditions of flat 
feet and a history of plantar fasciitis.    Also stated was 
the existence of left knee pain on marching or long standing,     
with further manifestations of positive McMurray's test, and 
genu varum.                 A follow-up evaluation that 
month, indicates a probable torn meniscus of the       left 
knee, and symptoms of pain and giving way that precluded the 
veteran from being able to run.  There likewise was medial 
facet genu varum.  

VA examination in September 1987, set forth x-ray evidence of 
minimal narrowing of the medial joint space in the left knee.

Subsequent VA orthopedic examinations of December 1994, and 
November 2003, identified disabilities of the feet and left 
knee, though they did not include reference to a genu varum 
disorder.

A May 2003 RO rating decision granted service connection for 
degenerative joint disease, left knee, and assigned an 
initial 10 percent rating effective March 11, 2003, for 
limitation upon motion.  The existing 20 percent rating 
applicable for residuals of a contusion, left knee, remained 
in effect.  The May 2003 rating decision further denied a 
claim for service connection for a right knee disorder.

In his June 2004 statement, V.L.H., a private podiatrist 
indicated that after a review of the service and VA medical 
records the veteran had provided him, a current diagnosis was 
confirmed of pes planus and genu varum, and left plantar 
fasciitis.  The evaluating podiatrist further stated that 
these disorders were related to                 the veteran's 
military service.  He offered as the basis for his opinion 
that a biomechanical abnormality, combined with partial 
posterior tibial tendonitis         (pes planus) and the 
effect of military service, had led to proximal plantar 
fasciitis, and antalgic gait in the left foot and ankle.  

In February 2005, the Board reopened the veteran's previously 
denied claims for service connection for disabilities of the 
feet and genu varum, primarily on the basis of the 
podiatrist's statement.  The claims were then remanded for 
additional development.

On a June 2005 VA examination of the feet, the examiner 
initially indicated review of the veteran's claims file, 
including the prior statement of the treating podiatrist.  In 
addition to discussion of the claimed disabilities of the 
feet, the examination report states in regard to the knees 
that the veteran was known to have knee osteoarthritis.  A 
recent x-ray had shown "moderately severe osteoarthritis 
bilaterally with predominant involvement of the medial 
compartment," with these changes slightly more severe on the 
left than the right.  The VA examiner stated that genu varus 
was a known complication of osteoarthritis of the medial 
compartment of the knee.  It resulted in narrowing of the 
space in the medial compartment,        such that the medial 
side of the knee sat lower than the lateral side, leading to 
angulation outward.  Therefore, according to the examiner, 
genu varus deformity was not a separate entity warranting a 
separate rating, but should be considered together with the 
knee condition for rating purposes, and the rating for 
osteoarthritis of the knee should be adjusted as deemed fit.       


The overall diagnosis provided was that of bilateral pes 
planus, plantar fasciitis   and calcaneal spurs; and 
osteoarthritis of the bilateral knees.  In determining the 
etiology of the diagnosed disorders of the feet, the VA 
examiner stated that            pes planus pre-existed 
service and clearly underwent aggravation therein, and that 
plantar fasciitis and calcaneal spurs developed secondarily 
to pes planus.             (As indicated, service connection 
for these foot disorders has since been granted.)    

With reference to genu varum, the VA further indicated that 
the veteran was noted to have this disorder condition while 
he was on active duty.  He was also then determined to have a 
knee condition.  Recent evaluation established that he 
currently had severe osteoarthritis of both knees, worse in 
the medial compartments.  The examiner expressed the opinion 
that it was as likely as not that the veteran's genu varus 
was a complication of his medial compartment osteoarthritis.

The RO's November 2005 rating decision awarded service 
connection for bilateral pes planus, with plantar fasciitis 
and calcaneal spurs.  A supplemental statement    of the case 
issued that month continued the denial of the remaining claim 
for  service connection for genu varum.

Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a          service-connected 
condition has chronically aggravated another condition that 
is not service connected, but compensation is only payable 
for the additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).


Based on a thorough review of the history of evaluation and 
treatment for a            genu varum disorder, it is 
determined that the criteria for service connection for genu 
varum of the left knee are met.  The veteran's medical 
history in and of itself establishes a longstanding diagnosis 
of the condition claimed, the initial element of a valid 
claim.  Moreover, for the reasons set forth, the 
preponderance of the competent evidence is favorable on the 
additional subject of whether genu varum is a disorder 
demonstrating an objective association to the veteran's 
service, or a service-connected disability.

To this effect, the initial relevant June 2004 private 
podiatrist's statement postulated that there was a 
relationship between each of the then claimed disabilities of 
the feet and knees, including genu varum and the veteran's 
military service.  While this statement was clearly favorable 
to the veteran's claim, in the absence of a stated medical 
basis for the opinion set forth the treatment provider's 
findings by themselves were not sufficient alone to 
substantiate the present claim.  On the basis of this 
statement, however, the Board reopened the claim, and 
remanded it for a more thorough medical opinion.      

Thereafter, the June 2005 VA examination report indicates at 
the outset that there was recent x-ray evidence of moderately 
severe bilateral osteoarthritis, predominant in the medial 
compartment, and slightly more severe on the left side.  As 
further indicated, the VA examiner identified genu varus as a 
known complication of that type of arthritis.  He observed 
that genu varus deformity should be considered in determining 
the overall evaluation of left knee osteoarthritis.  The 
opinion offered on etiology, was that it was as likely as not 
that genu varus was a complication of bilateral medial 
compartment osteoarthritis.

The expressly stated conclusion of the examination provider 
was that genu varum had developed secondarily to bilateral 
knee osteoarthritis, thus providing evidence of an 
etiological relationship to service-connected disability of 
the left knee.  Whereas the left knee disorder is service-
connected thus far and not the right side, based on all 
present rating documentation on file, the veteran's 
osteoarthritis is still measurably worse on the left side.  
Also, the examiner's statement suggests the likelihood of 
causation by service-connected disability as the basis for 
service connection, which is plausible in that even though 
the initial diagnosis of genu varum was within a few months 
of the veteran's first period of service, he had an existing 
left knee condition with symptoms that indicated some knee 
instability.  In any event, in addition to the foregoing, the 
examiner's conclusion substantiates the reasonable likelihood 
that osteoarthritis had a significant role in any worsening 
of genu varum from the formal diagnosis of arthritis in 1987, 
up until the present, particularly since osteoarthritis 
progressed to severe in degree.  Consequently, in view of 
these findings, and when resolving any reasonable doubt in 
the veteran's favor as warranted, his genu varum disorder is 
demonstrated to have a secondary        medical relationship 
to his service-connected left knee disability. 

As a further point for consideration pertinent to this claim, 
notwithstanding that separate disability evaluations are in 
effect already for both left knee limitation of motion and 
instability, due to service-connected disability, the present 
matter pertaining to genu varum disorder is a viable claim 
that remains directly significant to the proper overall award 
of disability compensation, attributable to left knee 
pathology.  The rating schedule permits separate evaluations 
for more than one indication of service-connected disability, 
provided not contravening the              "anti-
pyramiding" rule against evaluating the same manifestation 
under different diagnoses.  See 38 C.F.R. § 4.14.  Likewise, 
another basis for evaluating knee symptomatology would be to 
consider the genu varum condition as a component of knee 
lateral subluxation and instability. Finally, as service-
connection is not in effect for osteoarthritis or any other 
right knee condition, service-connection for genu varum of 
the right knee on a secondary basis is not in order. The 
benefit of the doubt is resolved in the veteran's favor to 
the extent indicated. See 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).









ORDER

Service connection for genu varum of the left knee is 
granted.

Service connection for genu varum of the right knee is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


